UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22323 Nuveen Enhanced Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Enhanced Municipal Value Fund (NEV) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.9% $ 355 Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International 6/15 at 100.00 BBB $ 320,015 Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, 1/14 at 100.00 AA+ Series 2004A, 5.250%, 1/01/23 – AGM Insured Total Alabama Arizona – 5.0% Arizona State, Certificates of Participation, Series 2010A, 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA+ Festival Ranch Community Facilities District, Town of Buckeye, Arizona, District General 7/19 at 100.00 BBB+ Obligation Bonds, Series 2009, 6.500%, 7/15/31 Nogales Municipal Development Authority, Inc., Arizona, Municipal Facilities Revenue Bonds, 6/19 at 100.00 AA Series 2009, 4.750%, 6/01/39 Pima County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, Tucson No Opt. Call BBB– Electric Power Company, San Juan Porject, Series 2009A, 4.950%, 10/01/20 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 12/17 at 102.00 N/R 2008, 7.000%, 12/01/27 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 50 5.000%, 12/01/32 No Opt. Call A 5.000%, 12/01/37 No Opt. Call A Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 7/16 at 100.00 N/R 2005, 6.000%, 7/01/30 Total Arizona California – 16.6% Bay Area Governments Association, California, BART SFO Extension, Airport Premium Fare Revenue 8/12 at 100.00 N/R Bonds, Series 2002A, 5.000%, 8/01/32 – AMBAC Insured California Educational Facilities Authority, Revenue Bonds, University of Southern California, No Opt. Call AA+ Tender Option Bond Trust 3144, 18.847%, 10/01/16 (WI/DD, Settling 2/03/11) (IF) California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3248: 24.068%, 2/15/23 (WI/DD, Settling 2/10/11) (IF) 8/20 at 100.00 AA– 24.485%, 2/15/23 (WI/DD, Settling 2/10/11) (IF) 8/20 at 100.00 AA– California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 11/19 at 100.00 Baa1 2009, 8.000%, 11/01/29 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes 10/19 at 100.00 BBB– of the West, Series 2010, 5.750%, 10/01/25 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/18 at 100.00 AA+ 2004C, 5.050%, 8/15/38 – AGM Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/18 at 100.00 AA+ 2004D, 5.050%, 8/15/38 – AGM Insured (4) Eastern Municipal Water District, California, Water and Sewerage System Revenue Certificates 7/16 at 100.00 AA of Participation, Series 2006A, 5.000%, 7/01/32 – NPFG Insured Etiwanda School District, California, Coyote Canyon Community Facilties District 2004-1 9/19 at 100.00 N/R Improvement Area 2 Special Tax Bonds, Series 2009, 6.500%, 9/01/32 Folsom Public Financing Authority, California, Special Tax Revenue Bonds, Refunding Series 9/17 at 100.00 N/R 2007A, 5.000%, 9/01/23 – AMBAC Insured Folsom Public Financing Authority, California, Subordinate Special Tax Revenue Bonds, Series 9/20 at 100.00 A– 2010A, 5.250%, 9/01/24 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AA+ Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – AGC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 Baa3 5.125%, 6/01/47 6/17 at 100.00 Baa3 Jurupa Public Financing Authority, California,Superior Lien Revenue Bonds, Series 2010A, 9/20 at 100.00 AA+ 5.000%, 9/01/33 Los Angeles Community College District, Los Angeles County, California, General Obligation 8/18 at 100.00 Aa1 Bonds, Tender Option Bond Trust 3237, 23.815%, 8/01/27 (IF) Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Senior Lien Series 2010A, 5.000%, 5/15/31 Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 12/12 at 102.00 B– Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002B, 7.500%, 12/01/24 (Alternative Minimum Tax) Palm Drive Health Care District, Sonoma County, California, Certificates of Participation, No Opt. Call BB Parcel Tax Secured Financing Program, Series 2010, 7.000%, 4/01/25 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Peralta Community College District, Alameda County, California, General Obligation Bonds, 8/19 at 100.00 AA– Election of 2006, Series 2009C, 5.000%, 8/01/39 Ridgecrest Redevelopment Agency, California, Ridgecrest Redevelopment Project Tax Allocation 6/20 at 100.00 A– Bonds, Refunding Series 2010, 6.125%, 6/30/37 San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 3, 8/15 at 102.00 AA+ Tender Option Bond Trust 3116, 21.328%, 8/01/38 – AGM Insured (IF) Semitrophic Improvement District of Semitrophic Water Storage District, Kern County, 12/19 at 100.00 AA– California, Revenue Bonds, Refunding Series 2009A, 5.000%, 12/01/38 Semitrophic Improvement District of Semitrophic Water Storage Dustrict, Kern County, No Opt. Call AA– California, Revenue Bonds, Tender Option Bond Trust 3584, 21.594%, 6/01/17 (IF) (4) Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, 8/17 at 100.00 AA+ Series 2007, 5.000%, 8/01/31 – AGM Insured Tustin Community Redevelopment Agency, California, MCAS Project Area Tax Allocation Bonds, 9/18 at 102.00 A Series 2010, 5.000%, 9/01/35 Western Placer Unified School District, Placer County, California, Certificates of 8/19 at 100.00 AA+ Participation, Refunding Series 2009, 5.250%, 8/01/35 – AGM Insured Total California Colorado – 5.1% Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Crown 7/19 at 100.00 N/R Pointe Academy of Westminster Project, Chartered Through Adams County School District 50, Series 2009, 5.000%, 7/15/39 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Montessori School of 12/15 at 100.00 N/R Evergreen, Series 2005A, 6.500%, 12/01/35 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Tender Option Bond Trust 3702, 18.709%, 1/01/18 (IF) (4) Colorado Housing and Finance Authority, Multifamily Housing Revenue Senior Bonds, Castle 6/11 at 100.00 N/R Highlands Apartments Project, Series 2000A-1, 5.900%, 12/01/20 – AMBAC Insured (Alternative Minimum Tax) Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series No Opt. Call N/R 2007, 6.200%, 4/01/16 (Alternative Minimum Tax) (5) Conservatory Metropolitan District, Arapahoe County, Colorado, General Obligation Limited Tax 12/17 at 100.00 N/R Bonds, Series 2007, 5.125%, 12/01/37 – RAAI Insured Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003: 7.600%, 12/01/16 6/14 at 101.00 N/R 7.700%, 12/01/17 6/14 at 101.00 N/R Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs Utilities, Series 2008: 6.250%, 11/15/28 No Opt. Call A 6.500%, 11/15/38 No Opt. Call A Three Springs Metropolitan District 3, Durango, La Plata County, Colorado, Property Tax 12/20 at 100.00 N/R Supported Revenue Bonds, Series 2010, 7.750%, 12/01/39 Total Colorado Connecticut – 0.8% Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.750%, 1/01/43 Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.000%, 4/01/22 Total Connecticut District of Columbia – 0.2% District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001, 6.750%, 5/15/40 Florida – 7.7% Ave Maria Stewardship Community Development District, Florida, Capital Improvement Revenue 5/16 at 100.00 N/R Bonds, Series 2006A, 5.125%, 5/01/38 Country Greens Community Development District, Florida, Special Assessment Bonds, Series 2003, 5/13 at 101.00 N/R 6.625%, 5/01/34 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2009-2, 7/19 at 100.00 AA+ 4.650%, 7/01/29 JEA, Florida, Water and Sewerage System Revenue Bonds, Tender Option Bond Trust 11801, 4/11 at 100.00 Aa2 20.305%, 4/01/35 – NPFG Insured (IF) Miami-Dade County Health Facility Authority, Florida, Hospital Revenue Bonds, Miami Children’s 8/20 at 100.00 A Hospital, Series 2010A, 6.000%, 8/01/30 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A2 2010A-1, 5.375%, 10/01/35 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 AA+ 5.000%, 10/01/35 – AGM Insured Miami-Dade County, Florida, Capital Asset Acquisition Special Obligation Bonds, Series 2009A, 4/19 at 100.00 AA+ 5.125%, 4/01/34 – AGC Insured Mid-Bay Bridge Authority, Florida, Springing Lien Revenue Bonds, Series 2011, 7.250%, 10/21 at 100.00 BBB 10/01/40 (WI/DD, Settling 2/10/11) North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, 10/20 at 100.00 AA+ 5.375%, 10/01/40 10 Orange County Health Facilities Authority, Florida, Revenue Bonds, Nemours Foundation, Series 1/19 at 100.00 AA+ 2009A, 5.000%, 1/01/39 Poinciana West Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/17 at 100.00 N/R 5.875%, 5/01/22 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.650%, 5/01/40 Total Florida Georgia – 7.9% Atlanta, Georgia, Airport General Revenue Bonds, Tender Option Bond Trust R-11893-1, 1/21 at 100.00 AA+ 5.250%, 1/01/30 – AGM Insured (UB) Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 N/R 7.500%, 1/01/31 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 1/19 at 100.00 N/R 6.750%, 1/01/20 Augusta, Georgia, Airport Revenue Bonds, Series 2005A, 5.150%, 1/01/35 1/15 at 100.00 Baa2 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 CCC+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/15 at 100.00 CCC+ Lines, Inc. Project, Series 2009B, 9.000%, 6/01/35 (Alternative Minimum Tax) Effingham County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ft. James 7/11 at 100.00 BBB– Project, Series 1998, 5.625%, 7/01/18 (Alternative Minimum Tax) Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A, 5.500%, 9/15/26 No Opt. Call A 90 Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007B, 5.000%, 3/15/22 No Opt. Call A Total Georgia Illinois – 8.8% CenterPoint Intermodal Center Program Trust, Illinois, Series 2004 Class A Certificates, 12/11 at 100.00 N/R 8.500%, 6/15/23 Chicago, Illinois, Chicago O’Hare International Airport Special Facility Revenue Refunding 12/12 at 100.00 Caa2 Bonds, American Air Lines, Inc. Project, Series 2007, 5.500%, 12/01/30 Hoffman Estates, Illinois, General Obligation Bonds, Tender Option Bond Trust 09-28W, 12/18 at 100.00 AA+ 25.132%, 12/01/38 (IF) Illinois Finance Authority Revenue Bonds, Christian Homes, Inc., Refunding Series 2010, 5/20 at 100.00 N/R 6.125%, 5/15/27 Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 65 Series 2010D-2, 5/12 at 100.00 N/R 6.375%, 5/15/17 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, DePaul University, Series 2011B, 5.500%, 10/01/23 4/21 at 100.00 A– Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 4/16 at 100.00 Baa3 2006A, 5.000%, 4/01/36 Illinois Finance Authority, Revenue Bonds, Little Company of Mary Hospital and Health Care No Opt. Call A+ Centers, Series 2010, 5.250%, 8/15/36 Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 N/R 5.125%, 5/15/35 Illinois FInance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AA+ Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Finance Authority, Revenue Refunding Bonds, Resurrection Health Care Corporation, 5/19 at 100.00 BBB+ Series 2009, 6.125%, 5/15/25 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 5.500%, 1/01/22 Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/30 1/16 at 100.00 B– 5.250%, 1/01/36 1/16 at 100.00 B– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Capital Appreciation Refunding Series 2010B-1, 5.000%, 6/15/50 Pingree Grove Village, Illinois, Tax Assessment Bonds, Special Service Area 1 – Cambridge No Opt. Call N/R Lakes Project, Series 2005-1, 5.250%, 3/01/15 Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series No Opt. Call A– 2010, 6.000%, 6/01/28 Southwestern Illinois Development Authority, Illinois, Saint Clair County Comprehensive Mental 6/17 at 103.00 N/R Health Center, Series 2007, 6.625%, 6/01/37 Springfield, Sangamon County, Illinois, Special Service Area, Legacy Pointe, Special 3/17 at 102.00 N/R Assessment Bonds, Series 2009, 7.875%, 3/01/32 Total Illinois Indiana – 3.4% Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 Aa3 Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 6.625%, 10/01/29 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Clarian Health Obligation 2/16 at 100.00 A+ Group, Series 2006A, 5.250%, 2/15/40 Total Indiana Kansas – 0.6% Overland Park Development Corporation, Kansas, Second Tier Revenue Bonds, Overland Park 1/17 at 100.00 Baa3 Convention Center, Series 2007B, 5.125%, 1/01/22 – AMBAC Insured Louisiana – 0.6% Louisiana Local Government Environment Facilities and Community Development Authority, Revenue 11/20 at 100.00 BBB– Bonds, Westlake Chemical Corporation Projects, Series 2010A-1, 6.500%, 11/01/35 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Tender Option Bond Trust 11899, 17.631%, 5/20 at 100.00 AA 5/01/33 (WI/DD, Settling 2/03/11) (IF) Total Louisiana Massachusetts – 3.7% Massachusetts Educational Financing Authority, Student Loan Revenue Bonds, Issue I Series 1/20 at 100.00 AA 2010A, 5.500%, 1/01/22 Massachusetts Educational Financing Authority, Student Loan Revenue Bonds, Issue I Series 1/20 at 100.00 AA 2010B, 5.500%, 1/01/23 Massachusetts Health and Educational Facilities Authority Revenue Bonds, Quincy Medical Center 1/18 at 100.00 N/R Issue, Series 2008A, 6.250%, 1/15/28 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Emerson Hospital, 8/15 at 100.00 N/R Series 2005E, 5.000%, 8/15/35 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2010C, 6/20 at 100.00 AA– 5.000%, 12/01/30 (Alternative Minimum Tax) Total Massachusetts Michigan – 7.6% Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2005, No Opt. Call AA+ 5.250%, 5/01/27 – AGM Insured (4) Marysville Public School District, St Claire County, Michigan, General Obligation Bonds, 5/17 at 100.00 AA+ Series 2007, 5.000%, 5/01/32 – AGM Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Tender Option Bond Trust 3244: 23.639%, 12/01/24 (IF) 12/12 at 100.00 AA 23.554%, 12/01/24 (IF) 12/12 at 100.00 AA 23.522%, 12/01/24 (IF) 12/12 at 100.00 AA Total Michigan Mississippi – 0.4% Mississippi Business Finance Corporation, Gulf Opportunity Zone Revenue Bonds, Roberts Hotel 2/21 at 102.00 NA of Jackson, LLC Project, Series 2010, 8.500%, 2/01/30 (6) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/11 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Total Mississippi Missouri – 0.6% Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 N/R Services – Heisinger Project, Series 2004, 5.500%, 2/01/35 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/17 at 100.00 N/R of West County, Series 2007A, 5.375%, 9/01/21 Total Missouri Nebraska – 2.8% Nebraska Investment Finance Authority, Single Family Housing Revenue Bonds, Tender Option 9/20 at 100.00 AAA Bonds Trust 3853, 26.458%, 3/01/33 (IF) (4) Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2007A, 2/17 at 100.00 Aa1 5.000%, 2/01/43 Total Nebraska Nevada – 0.8% Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.000%, 7/01/30 New Jersey – 0.8% New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 3/11 at 100.50 B Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 12/19 at 100.00 AA 5.000%, 12/01/26 Total New Jersey New York – 2.9% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 6.250%, 7/15/40 No Opt. Call BBB– 6.375%, 7/15/43 No Opt. Call BBB– New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Total New York Ohio – 6.0% Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 6/20 at 100.00 AA– 2010A, 5.000%, 6/01/38 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.750%, 6/01/34 6/17 at 100.00 Baa3 6.500%, 6/01/47 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.750%, 11/20 at 100.00 BBB+ 11/01/40 Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Greene County, Ohio, Hospital Facilities Revenue Bonds, Kettering Health Nretwork Series 2009, 4/19 at 100.00 A 5.375%, 4/01/34 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.375%, 4/01/30 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ohio Housing Finance Agency, Residential Mortgage Revenue Bonds, Mortgage-Backed Securities 9/18 at 100.00 Aaa Program, Tender Option Bond Trust 09-35W, 21.357%, 3/01/40 (IF) Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/14 at 100.00 Aa2 Obligated Group, Series 2009B, 5.500%, 1/01/34 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System No Opt. Call Aa2 Obligated Group, Tender Option Bond Trust 3591, 19.735%, 1/01/17 (IF) Total Ohio Oklahoma – 0.5% Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1992, 6/11 at 100.00 B– 7.350%, 12/01/11 Oregon – 0.8% Oregon, Economic Development Revenue Bonds, Georgia Pacific Corp., Series 1995CLVII, 6.350%, 2/11 at 100.00 BBB– 8/01/25 (Alternative Minimum Tax) Oregon, Economic Development Revenue Refunding Bonds, Georgia Pacific Corp., Series 1997-183, 6/11 at 100.00 Ba3 5.700%, 12/01/25 Port Astoria, Oregon, Pollution Control Revenue Bonds, James River Project, Series 1993, 2/11 at 100.00 BBB– 6.550%, 2/01/15 Total Oregon Pennsylvania – 6.6% Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, Environmental No Opt. Call BB Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley 4/15 at 100.00 Ba2 General Hospital, Series 2005A, 5.125%, 4/01/35 Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R Ministries Project, Series 2009, 6.125%, 1/01/29 Hazleton Health Services Authority, Pennsylvania, Hospital Revenue Bonds, Hazleton-Saint 2/11 at 100.00 BBB Joseph Medical Center, Series 1996, 6.200%, 7/01/26 Luzerne County Industrial Development Authority, Pennsylvania, Guaranteed Lease Revenue Bonds, 12/19 at 100.00 N/R Series 2009, 7.750%, 12/15/27 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Tender Option Bond Trust 62B: 17.500%, 8/01/38 (IF) 8/20 at 100.00 AA 19.010%, 8/01/38 (IF) 8/20 at 100.00 AA 25 Northumberland County Industrial Development Authority, Pennsylvania, Facility Revenue Bonds, 2/13 at 102.00 N/R NHS Youth Services Inc., Series 2002, 7.500%, 2/15/29 Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds (USG 6/11 at 100.00 B Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, 1/20 at 100.00 Baa3 Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 BBB– Foundation Student Housing Project, Series 2010, 5.800%, 7/01/30 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2010-110A, 10/19 at 100.00 AA+ 4.750%, 10/01/25 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bond 4/19 at 100.00 AA+ Trust 4657, 15.827%, 10/01/29 (IF) (4) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/30 Total Pennsylvania Puerto Rico – 0.4% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call A3 5.500%, 7/01/27 – AMBAC Insured Tennessee – 1.0% Maury County Industrial Development Board, Tennessee, Multi-Modal Interchangeable Rate 3/11 at 100.00 C Pollution Control Revenue Refunding Bonds, Saturn Corporation, Series 1994, 6.500%, 9/01/24 Memphis Health, Educational and Housing Facilities Board, Tennessee, Multifamily Housing 12/20 at 100.00 A– Revenue Bonds, Goodwill Village Apartments, Series 2010A, 5.500%, 12/01/30 50 The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.250%, 9/01/24 No Opt. Call Ba3 The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006C, 5.000%, 2/01/24 No Opt. Call BBB Total Tennessee Texas – 3.4% La Vernia Higher Education Financing Corporation, Texas, Charter School Revenue Bonds, Kipp 8/19 at 100.00 BBB Inc., Series 2009A, 6.250%, 8/15/39 Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Airlines Inc. – 7/11 at 100.00 B3 Airport Improvement Project, Series 1997C, 6.125%, 7/15/27 (Alternative Minimum Tax) Tarrant County Cultural and Educational Facilities Finance Corporaton, Texas, Retirement 11/11 at 100.00 N/R Facility Revenue Bonds, C.C. Young Memorial Home Project, Series 2009-B2, 6.500%, 2/15/14 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A Lien Series 2008D, 6.250%, 12/15/26 Texas Private Activity Bond Surface Transporation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/34 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public 8/17 at 100.00 BBB School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series A 8/12 at 22.71 BBB+ 2002, 0.000%, 8/15/37 – AMBAC Insured Total Texas Utah – 1.0% Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Tender Option Bonds Trust 8/19 at 100.00 AA+ 3602, 22.142%, 2/15/35 (IF) (4) Utah State Charter School Finance Authority, Charter School Revenue Bonds, Paradigm High 7/20 at 100.00 BBB– School, Series 2010A, 6.250%, 7/15/30 Total Utah Virgin Islands – 0.1% Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/19 at 100.00 Baa3 Lien Series 2009A, 6.000%, 10/01/39 Virginia – 1.0% Bedford County Industrial Development Authority, Virginia, Industrial Development Revenue 6/11 at 100.50 Ba3 Refunding Bonds, Nekoosa Packaging Corporation, Series 1999, 6.300%, 12/01/25 (Alternative Minimum Tax) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 Baa3 Series 2007B1, 5.000%, 6/01/47 Virginia State Housing Development Authority, Rental Housing Revenue Bonds, Tender Option No Opt. Call AA+ Bonds Trust 11799, 20.584%, 4/01/17 (IF) Total Virginia Washington – 1.5% Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Higher Education Facilities Authority, Revenue Bonds, Whitworth University, 10/19 at 100.00 Baa1 Series 2009, 5.625%, 10/01/40 Total Washington West Virginia – 0.2% West Virginia Hospital Finance Authority, Hospital Revenue Bonds, Thomas Health System, Inc., 10/18 at 100.00 N/R Series 2008, 6.500%, 10/01/38 Wisconsin – 2.7% Milwaukee Redevelopment Authority, Wisconsin, Schlitz Park Mortgage Revenue Refunding Bonds, 7/11 at 100.00 N/R Series 1998A, 5.500%, 1/01/17 (Alternative Minimum Tax) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ascension Health, Tender No Opt. Call Aa1 Option Bond Trust Series 2010- 3158, 26.056%, 11/15/17 (IF) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit College, Series 6/15 at 100.00 Baa2 2010A, 6.000%, 6/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, 4/20 at 100.00 N/R Inc., Series 2010B, 5.000%, 4/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Community Health, Inc. Obligated Group, Tender Option Bond Trust 3592: 21.803%, 4/01/17 (IF) (4) No Opt. Call AA– 23.054%, 4/01/17 (IF) (4) No Opt. Call AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Healthcare System, Series 2006, 5.250%, 8/15/21 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Services Inc., Series 2006B, 5.125%, 8/15/30 Total Wisconsin $ 288,487 Total Investments (cost $274,078,586) – 102.4% Floating Rate Obligations – (4.1)% Other Assets Less Liabilities – 1.7% Net Assets – 100% $ 243,962,236 Investments in Derivatives Forward Swaps outstanding at January 31, 2011: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (7) Date (Depreciation) Barclays Bank PLC $ Receive 3-Month USD-LIBOR % Semi-Annually 2/11/11 2/11/40 $ ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/24/12 2/24/30 — Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/17/12 2/17/30 $ ) Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
